Citation Nr: 1435719	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to June 1978. 

This matter came before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the appeal was subsequently transferred to the RO in Boise, Idaho.  

Following the perfection of his appeal, the Veteran proffered testimony before the undersigned Veterans Law Judge (VLJ) via Video Conference in May 2014.  A transcript of that proceeding has been associated with the claims file. 

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was exposed to ionizing radiation during his military service.
 
2. The Veteran's prostate cancer manifested decades after service and is not due to in-service radiation exposure or any other incident of his military service.






CONCLUSION OF LAW

The criteria of entitlement to service connection for prostate cancer, also claimed due to ionizing radiation exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in February 2011. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.   The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the United States Court of Appeals for Veterans Claims (Court) held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

No specific medical opinion or examination was obtained as to this claim.  With regard to the prostate cancer claim, the Board finds a medical opinion or examination is not necessary.  As will be explained below, prostate cancer is considered a "radiogenic disease," which triggers specific claim development and adjudication duties under 38 C.F.R. § 3.311 (2013).  These duties have been satisfied here.  The RO obtained dose estimates for the Veteran as required by the regulations.  Further, in August 2011, the dosage information was forwarded to the Director of VA's Environmental Agents Service (DEAS), on behalf of the Under Secretary, for an opinion.  That opinion was obtained in August 2011, and is based on the dose estimates, as well as scientific findings.  The dose estimates and the methodology applied by the RO are consistent with applicable law.  For these reasons, the Board concludes a specific medical examination or medical opinion for this issue is not necessary.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.

Service Connection - Applicable Laws and Regulations

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted as a matter of presumption.  Significantly, some diseases have been presumptively associated with exposure to ionizing radiation. See 38 C.F.R. § 3.309(d) (2013).  Prostate cancer is not listed as one of the diseases presumptively associated with radiation exposure. Id.  This presumption is, therefore inapplicable.

If the Veteran is not entitled to presumptive service connection because his disease was not listed in 38 C.F.R. § 3.309(d), as is the case here, the Veteran may be entitled to special development procedures for determining whether the particular disease claimed may be related to exposure to ionizing radiation. Section 3.311 identifies some conditions as "radiogenic diseases."  The provision does not provide presumptive service connection for radiogenic disease but provides special procedures to help a veteran prove his or her claim on a direct basis. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

Notably, prostate cancer is a listed "radiogenic disease" under 38 C.F.R. § 3.311.  

In any case, service connection must also be considered as to whether the claimant could be entitled to service connection for the claimed disease or injury under the general provisions governing the awards of VA compensation. See Combee v. Principi, 34 F.3d 1039, 1043 (1994).

Analysis 

The Veteran's claim primarily rests on the theory that he incurred prostate cancer as a result of in-service exposure to ionizing radiation.  He specifically asserts that he was exposed to ionizing radiation while assembling/disassembling different munitions fusing systems (as part of an Explosive Ordinance Disposal (EOD) Squadron); loading and unloading nuclear weapons from aircraft (as a Special Equipment Operator); analyzing radioactive isotopes as a chemist/lab worker; and cleaning up after nuclear weapons accidents at Dyess Air Force Base (AFB) in November 1959, and Chennault AFB in November 1958. See Hearing Testimony, and March 2011 Statement from Veteran.

As indicated above, prostate cancer is not a condition presumptively linked to radiation exposure, but is a "radiogenic disease" as defined under 38 C.F.R. § 3.311. 

To trigger the provisions of 38 C.F.R. § 3.311, however, the Veteran also must establish that his claimed radiogenic disease manifested during certain specified periods as defined in 38 C.F.R. § 3.311(b)(5): bone cancer must become manifest within 30 years after exposure; leukemia may become manifest at any time after exposure; posterior subcapsular cataracts must become manifest 6 months or more after exposure; and other disease specified in paragraph (b)(2) of this section must become manifest 5 years or more after exposure.

Here, medical records indicate the Veteran was diagnosed with prostate cancer in 2010, over three decades after service.  Thus, the Veteran's prostate cancer falls within the time periods defined in 38 C.F.R. § 3.311(b)(5). 

If a radiogenic disease (i) first became manifest after service, (ii) cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and (iii) it is contended the disease is the result of exposure to ionizing radiation in service a dose assessment is necessary prior to adjudication of the claim. 38 C.F.R. § 3.311(a).  

In accordance with this provision, a dose assessment was obtained from the Department of the Air Force, Air Force Medical Support Agency, Office of the Surgeon General (AFMSA/SG3PB, Radiation Programs) in June 2011. See 38 C.F.R. § 3.311(a)(2)(i), (ii).  

As an initial matter, after review of the Veteran's dosimetry readings, his official personnel records (including the DD Forms 1141), and queries to the USAF Master Radiation Registry (MRER) and Air Force Safety Center (AFSC), the AFMSA Memorandum confirmed that the Veteran had the potential to be exposed to ionizing radiation during service.  

Further, according to the Veteran's occupational radiation monitoring records in the USAF MRER, his total effective equivalent (TEDE), or the sum of external and internal does, was recorded as 0.506 rem.  Of the 0.506 rem, 0.417 rem was due to an administratively assigned dose as a result of damaged dosimeter worn from December 2, 1965, to March 3, 1966.  It was not the opinion of the AFMSA or AFSC that the Veteran received any dose during this time period based on the negative results surrounding this monitoring period and the lack of international events.  

The AFMSA also sent an inquiry to the AFSC, requesting any information that they had regarding the Veteran's radiation exposure history.  The AFSC reviewed the Veteran's dosimetry records and official personnel records from the National Personnel Records Center and provided an estimated maximum TEDE of approximately 0.340 rem and a separate shallow dose equivalent to the hands and forearms of 1.730 rem.  The AFMSA memorandum noted that, in comparison, according to 10 C.F.R. § 20.1201, the annual TEDE limit for occupationally exposed individuals was 5 rem per year.  The memorandum expressly indicated that the dose reconstruction excluded the administrative dose and included the detailed assessment of doses received during the response to the Dyess AFB and Chennault AFB nuclear weapon accidents in November 1959 and November 1958, respectively. 

The Board notes that the Veteran has not submitted any independent dose assessments in this case. 

The final pre-adjudicatory step under § 3.311 is to refer the claim to the Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(b)(1)(iii). 

In August 2011, the dosage information prepared by the AFMSA was forwarded to the Director of VA's Environmental Agents Service (DEAS), on behalf of the Under Secretary, for an opinion as to the likelihood that the Veteran's prostate cancer was related to radiation exposure in service.  

In August 2011, the Director, a physician and health physicist, opined that it was unlikely that the Veteran's prostate cancer was related to radiation exposure in service.  This opinion was based, in part, on a position statement provided by The Health Physicians Society, Radiation Risk Perspective, which noted "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural resources."  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  Based on the position paper, the dose assessment, and other evidence of record, the physician Director of VA's Environmental Agents Service opined that it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure while in military service.

Later in August 2011, the Director of VA's Compensation Service provided an advisory opinion, following a review of the evidence in its entirety, that there was no reasonable possibility that the Veteran's prostate cancer was the result of radiation exposure during service.

In this case, the Board finds the opinion rendered by the DEAS to be highly probative as to the issue of whether the Veteran's prostate cancer is related to in-service radiation exposure.  The opinion was based on specific dose estimates and information provided by the AFMSA, MRER, and AFSC.  These dose estimates were based on the Veteran's statements, his exposure during the Dyess AFB and Chennault AFB nuclear weapon accidents, service records, and standard scientific methodology.  

To the extent the Veteran has expressed disagreement with the dose estimate report, he has provided no competent contrary evidence offering a different dose estimate from a "credible source."  See Hearing Transcript.  A dose estimate shall be considered from a "credible source" if prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and if based on analysis of the facts and circumstances of the particular claim.  38 C.F.R. § 3.311(a)(3)(ii) (2013).  Moreover, it is noted that the assumptions used by the MRER and AFSC in calculating the dose estimate were designed to afford the maximum benefit of the doubt to the Veteran and to ensure the reported doses were not less than actual doses.  The opinion offered by VA's Director of Environmental Agents Service was based on the Veteran's estimated TEDE, and a scientific publication of The Health Physics Society, which found that health effects were too small or non-existent in people with similar exposure levels.  Notably, the Director is a physician and health physicist with expertise in this area.  There are no medical opinions of record to the contrary.  For these reasons, the Board finds the opinion especially probative.  

Again, the Veteran has not provided any evidence from a credible source contradictory to the AFMSA, MRER, and AFSC reports or dose estimates.  As such, according to the variables and scientific data in the claims folder, the Veteran's prostate cancer is considered less than 50 percent likely due to his in-service radiation exposure.  For these reasons, the Board concludes the Veteran's prostate cancer is not etiologically related to his in-service radiation exposure.

The Board has also considered whether service connection for prostate cancer is warranted as directly attributable to any other incident of his service. See Combee, 34 F.3d at 1043.  The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to prostate cancer.  After service, the Veteran was not actually diagnosed with prostate cancer until 2010, over three decades after service.  No medical professional has ever linked the Veteran's prostate cancer to any incident of his military service.  In fact, there is medical evidence to the contrary as indicated above.

The only other opinion is offered by the Veteran himself.  The Veteran is competent to testify to as his observations, and his in-service exposure to ionizing radiation is substantiated. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has prostate cancer that is etiologically related to exposure to ionizing radiation, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  
The Board emphasizes at this point that this decision does not imply that the Veteran is not sincere in his belief that cancer is causally or etiologically related to radiation exposure in service.  Furthermore his statements relating to in-service exposure due to assembling/disassembling different munitions fusing systems (as part of an EOD Squadron); loading and unloading nuclear weapons from aircraft (as a Special Equipment Operator); analyzing radioactive isotopes as a chemist/lab worker; and cleaning up after nuclear weapons accidents at Dyess and Chennault AFBs are competent and credible.  However, the weight of the most probative and competent evidence reflects that the Veteran's prostate cancer did not manifest in service or for many years thereafter, and there is no relationship between his prostate cancer and the in-service radiation exposure.  Accordingly, the Board finds that the preponderance of the evidence is against entitlement to service connection. 

Given that the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable to this case. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 


ORDER

Entitlement to prostate cancer, claimed as due to ionizing radiation, is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


